Title: To James Madison from James Monroe, 17 November 1801
From: Monroe, James
To: Madison, James


Dear SirRichmond Novr. 17. 1801.
I requested Major Coleman to enclose you lately 300. dolrs. which are intended as a remitance or deposit to enable Mr. Livingston to purchase two swords, one for the heir of Genl. Campbell the other for John Jouett, for services rendered in the course of our revolutionary war. You will receive herewith a letter to Mr. L. on that subject which you will be so good as peruse, seal & forward him as soon as convenient.
I think I have often spoken to you of Mr. Purviance who you recollect was recommended to me by Genl. Smith and others from Bal: on my appointmt. to France. He soon after my arrival there joined me, was much in my family, always in my confidence, and is a man of great & rare merit, for integrity, good understanding and every amiable quality. As his circumstances are moderate he may seek employment under the govt., and it is with pleasure I assure you how respectable his pretentions are.
The 100. dolrs. remitted from Genl. Mason have been applied as he desired. I am sincerely yours,
Jas. Monroe
I am compell’d to defer the letter for Mr. L. till to morrow; the resolutions ought to accompany it, and they cannot be obtained sooner. The enclosed is from a very worthy man who states his case with great sensibility & truth. Be so good as make it known to the Secretary of the navy.
 

   RC (owned by Charles M. Storey, Boston, Mass., 1961). Enclosure not found.


   Maj. Samuel Coleman had been employed by the Virginia Council of State since his appointment as assistant clerk on 28 Dec. 1786 (H. R. McIlwaine et al., eds., Journals of the Council of the State of Virginia [5 vols. to date; Richmond, 1931—], 4:17).


   As in the case of Gen. William Campbell (see JM to Monroe, 24 Oct. 1801, and n. 1), the reward promised to John Jouett for Revolutionary War exploits was long in coming. In June 1781 Jouett had warned Governor Jefferson and the General Assembly, then seeking refuge from the British in Albemarle County, of the enemy cavalry advance designed to capture them. Later in the month a grateful legislature voted him a sword and pair of pistols, but in 1786 legislators were still trying to move the governor to action on the first part of their resolution, and not until December 1804 did the commemorative sword reach Richmond, by which time Jouett had moved to Kentucky (John Hammond Moore, Albemarle: Jefferson’s County, 1727–1976 [Charlottesville, Va., 1976], pp. 65–66; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 2:161, 4:184, 9:427; Monroe to JM, 15 Dec. 1801).


   See JM to Monroe, 2 Nov. 1801.

